Per Curiam.
Applicant passed the July 2006 New York State Bar exam and, based on her residence in New Jersey, the State Board of Law Examiners certified her for admission to this Court (see 22 NYCRR 520.7 [a]). The Committee on Character and Fitness has investigated her application for admission and conducted an interview of applicant (see 22 3NÍYCRR 805.1).
The application for admission raises serious character and fitness concerns. First, in 1995 applicant was convicted in New Jersey, upon her plea of guilty, of possession with intent to distribute LSD; lesser related drug charges were dismissed. She was sentenced to five years in prison but was released on parole after 20 months. Her confinement included time in county and state correctional facilities and a halfway house. Earlier in 1995, applicant had also been ticketed in New Jersey for leaving the scene of an accident involving only property damage and ticketed in New York City for possession of marihuana and jumping a subway turnstile. Second, applicant has significant overdue debts, including judgments and credit and charge card balances.
Although we recognize applicant’s successful completion of her sentence and parole and her efforts to address her debts, we conclude that applicant does not presently possess “the character and general fitness requisite for an attorney and counselor-at-law” (Judiciary Law § 90 [1] [a]). Accordingly, we are constrained to deny her application for admission at this time.
Cardona, P.J., Feters, Rose, Kane and Stein, JJ., concur. Ordered that applicant’s application for admission to the New York State Bar is denied.